DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.
Applicant’s election without traverse of claims 1-13 in the reply filed on 11/30/2021 is acknowledged.
Claim Objections
Claims 3 and 13 objected to because of the following informalities:  claims 3 and 13 includes the recitation “the time corresponding to an inflection point” which should be corrected to “a time corresponding to an inflection point”.  Appropriate correction is required.

Claim Interpretation
“Renewing” is interpreted to mean that quenchant being used for quenching is being renewed throughout the quenching process.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “hot” in claims 1, 5, 6, 9, 10, and 11 is a relative term which renders the claim indefinite. The term “hot” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if hot is intended to limit the temperature of the steel to a specific range, for example if it needs to be a high enough temperature so that when quenched martensite can be formed, or if any temperature works.  The examiner interprets the instant claim to be met by the steel being at any temperature above ambient temperature absent a specific indication to the contrary.
Claim 10 includes the recitation “stopped at a quench stop time corresponding to a time at which a core of the hot metal part reaches its Martensite finish temperature” which is indefinite because it is unclear to the examiner what is meant by the term “corresponding”.  It is unclear if “corresponding” means that the that the steel should be finished quenching as soon as the martensite has reached the martensite finish temperature, if it means quenching simply needs to end any time after the core has reached the martensite finish temperature, or if the quench needs to end .
The term “proximity” in claim 12 is a relative term which renders the claim indefinite. The term “proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear if proximity is intended to provide a specific distance the nozzles should be within the steel part, if that is immediately next to the part, or if any distance that allows the nozzles allows for quenchant to flow into them works.  The examiner interprets the instant claim to be met by exit nozzles at any distance from the quenched steel absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cola (US 20100132854 A1) in view of Nakaoka et al. (US 4052235 A) herein Nakaoka.
Regarding claim 1 Cola discloses:
The quenching of steel [0017, Cola] that can form martensite [0009, Cola], the examiner notes that the steel being able to form martensite means that it is martensitic metal [0101, 0014, instant spec.] and that a martensitic steel has a critical cooling rate as meeting that is needed to form martensite as would have been recognized by one of ordinary skill [0091, instant spec.].  The examiner further submits that any metal part would naturally have a surface area and a surface temperature.  See MPEP 2145(II).
Quenching the steel using water using sprays [0018, Cola], which the examiner submits is considered renewable sources of quenchant.  Sprays will keep spraying a new amount of quenchant onto the steel throughout the cooling process rather than using the same amount of quenchant thus renewing the quenchant.  The used quenchant may then be caught to be recycled [0075, Cola].
Cola does not specifically disclose using an impact pressure greater than the vapor pressure of the aqueous quenchant at the surface temperature of the portion of the surface area, however the examiner submits that this step would be obvious in view of Nakaoka.  Nakaoka teaches that when quenching steel to use a higher water pressure 
Regarding claim 2, Cola modified by Nakaoka teaches the forming of martensite [0022, Cola], which as discussed above is done by cooling at a critical cooling rate [0091, instant spec.] and so the steel of Cola modified by Nakaoka would have naturally been cooled at a cooling rate greater than or equal to the critical cooling rate as would have been recognized by one of ordinary skill.  See MPEP 2145(II).
Regarding claim 3, the examiner notes that maintaining the critical cooling rate at least for the time corresponding to an inflection point is required to form martensite by passing the “nose” of the TTT diagram as would have been recognized by one of ordinary skill [0014-0017, instant spec.] and as discussed above Cola modified by Nakaoka teaches the forming of martensite and thus the critical cooling rate would have been maintained for at least the time corresponding to the inflection point of a TTT diagram.
Regarding claim 4, as discussed above renewing is interpreted to be met when quenching using sprays as new quenchant is constantly introduced throughout the quenching process, Cola modified by Nakaoka teaches controlling the parameters of the quench medium such as velocity and pressure [0076, Cola].  The examiner submits that controlling the parameters of the renewing quenchant, such as velocity and pressure, controls the rate at which the quenchant is renewed if it is renewed at all.
Regarding claim 8, Cola modified by Nakaoka teaches cooling at a rate of 315-6000 °C/second [0017, Cola].  The examiner notes that the overlap of the cooling rate of instant claim 8 and that of Cola is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 9, Cola modified by Nakaoka teaches placing the steel in a die with water flowing through it to quench the steel [0093, Cola] which the examiner submits is a type of chamber.  Examiner that applicant defines a quench chamber as a “vessel capable of holding the liquid quenchant and a hot metal part” which the examiner submits is met by a die as the die is closed [0088, Cola] and uses water as the cooling quench medium [0094, Cola] and so the die is holding both the liquid quenchant and hot metal part.
Regarding claim 10, Cola modified by Nakaoka teaches that Colascite may include martensite, bainite, ferrite, austenite, pearlite, and/or ferrite [0011, Cola] and that this material can be formed in the core of steel through quenching [0165, Cola], given the core of the material is not pure martensite the examiner submits that the quench stop time would end before the martensite finish temperature is reached in the core, examiner notes that martensite finish temperature is the temperature needed to reach to fully finish the martensite transformation.
Regarding claim 11, examiner notes that a coining die is a well-known type of die that clamps the metal part [0121, instant spec.], Cola modified by Nakaoka teaches the use of a die with water as a quenching medium [0093-0094, Cola], which the examiner interprets to be a coining die or an equivalent as it also is closed upon the steel [0088, Cola], and that quenching water can be provided using water sprays [0018, Cola] which the examiner submits is equivalent to nozzles.  Examiner notes that “coinciding with a part geometry” is define by applicant to meant that the part is flushed with quenchant [0121, instant spec.], which examiner submits is met by Cola modified by Nakaoka using water as a 
Regarding claim 13, as discussed above to form martensite the steel must have been cooled before hitting the inflection point of a TTT diagram and thus would have been cooled before enough time passed to reach the inflection point as would have been recognized by one of ordinary skill.  Furthermore, Cola modified by Nakaoka teaches immediately quenching after heating the steel, which is reasonably interpreted to mean no time or substantially no time between heating and quenching as would have been recognized by one of ordinary skill [0059, Cola].
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cola (US 20100132854 A1) in view of Nakaoka et al. (US 4052235 A) herein Nakaoka, and in further view of Reinartz et al. (WO 2017129600 A1, US 20190024203 A1 referred to herein as English translation) herein Reinartz.
Regarding claim 5, as discussed above claim 1 is obvious by Cola in view of Nakaoka, however neither Cola nor Nakaoka specifically discloses the use of a valve with closed and open positions that separates the quenchant source from the metal, however the examiner submits that this would be obvious in view of Reinartz.  Reinartz teaches quenching steel [0017, Reinartz] using water from nozzles [0013, Reinartz] and using an actuated valve, that can be opened and closed, that can be used to control the flow rate of the pressurized fluid stream through the nozzles so volume flow can be controlled based on operating situations [0014, Reinartz].  The examiner submits that it would be obvious to modify the process of Cola in view 
Regarding claims 6 and 7, Reinartz further teaches an additional source of pressure that builds pressure through vaporizing a liquefied gas, such as liquid nitrogen, for the purpose of increasing quenchant pressure if the primary source is too low [0059, Reinartz].  Reinartz teaches that the pressure source is used as an equivalent or alternative of a compressor for providing pressure for the quenching fluid [0059, Reinartz] and that the quenchant uses a valve that can be opened or close to control the flow, as discussed above, of the quenching fluid caused by a compressor [0014, Reinartz] and so it would be obvious to keep the valve closed when not using the quenchant which would allow the pressure of the liquefied gas build up as it is equivalent to a compressor and needs to rebuild pressure between uses.  It would be obvious to one of ordinary skill in the art to further modify the process of Cola in view of Nakaoka to use the additional pressure source using liquid nitrogen in order to have high enough pressures.  As discussed above regarding claim 2, Cola in view of Nakaoka teaches the formation of martensite which requires cooling at a rate greater than or equal to the critical cooling rate.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cola (US 20100132854 A1) in view of Nakaoka et al. (US 4052235 A) herein Nakaoka and in further view of Frank et al. (US 6264767 B1), herein Frank.
Regarding claim 12, as discussed above claim 1 is obvious by Cola in view of Nakaoka, however neither Cola nor Nakaoka specifically discloses plurality of exit nozzles within proximity of the part surface that the quenchant exits through after contacting the surface area of the metal part, however examiner submits that this feature would have been obvious in view of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734